Case 2:19-cv-00257-JRG Document 64-1 Filed 03/24/20 Page 1 of 5 PageID #: 584




                  EXHIBIT A
                  Case 2:19-cv-00257-JRG Document 64-1 Filed 03/24/20 Page 2 of 5 PageID #: 585



                      Exhibit A – Proposed Constructions and Supporting Intrinsic and Extrinsic Evidence

Term / Phrase                  Oyster’s Proposed Construction                         Defendants’ Proposed Construction

“phase modulat[e]”             “alter the phase of light to create an optical         “alter the phase of light to create an optical signal
                               signal having a phase that is representative of        having a phase that is representative of data. Use
(claims 1, 8, 16, 17, 19)      data”                                                  of phase modulation excludes use of amplitude
                                                                                      modulation.”

                               Intrinsic Evidence:                                    Intrinsic Evidence:
                               Abstract; Figs. 1 and 2; 2:4146, 2:63–3:11,
                                                                                      U.S. 6,655,500 patent at Abstract; Figs. 1, 2;
                               3:21–34, 3:4654, 3:57–65, 4:29–42, 5:21–24,
                                                                                      1:13-16, 1:23-26, 1:29-38, 2:22-31, 2:41-46,
                               6:26–52, 7:12–51, 7:6165, 8:33–41, 8:59–62,
                                                                                      2:48-56, 3:12-14, 3:40-42, 3:62-4:3, 4:35-42,
                               9:11–21, 10:12–28
                                                                                      5:35-37, 6:4-5; 7:62-8:11, and 8:18-25;
                               Extrinsic Evidence:
                                                                                      U.S. Patent Application No. 09/772,018 at June
                               Fiber Optics Standard Dictionary, Third Ed.            11, 2003 Response to Office Action;
                               (1997) at 742 (“phase modulation: Angle
                               modulation in which the phase angle of a carrier,      U.S. 6,594,055 at Abstract, Fig. 1, 2:33-39, 2:49-
                               such as an electronic, radio, or optical carrier, is   64, 3:20-24, 4:35-60, 5:4-7, 5:8-26, claim 1, 15,
                               caused to depart from its reference value by an        27;
                               amount proportional to the instantaneous value
                               of the modulating signal”; “optical phase              Extrinsic Evidence:
                               modulator: An optical device that controls or
                               varies the phase of a lightwave relative to a fixed    Oyster Optics, LLC v. Coriant America Inc.,
                               reference or relative to another lightwave in          2:16-CV-1302, Dkt. No. 262 (“Motion for Partial
                               accordance with an information bearing signal.”)       Summary Judgment of Noninfringement Based
                                                                                      on the Absence of ‘Phase Modulation.’”) (E.D.
                                                                                      Tex. Feb. 26, 2018) (including associated
Case 2:19-cv-00257-JRG Document 64-1 Filed 03/24/20 Page 3 of 5 PageID #: 586




          The Authoritative Dictionary of IEEE Standards    attachments filed at No. 2:16-CV-1302, Dkt. Nos.
          Terms, Seventh Ed. (2000) at 816 (“phase          265, 266, 267, 268, 276, 277, and 279 as well as
          modulation (1) (data transmission) Angle          any public versions of the same);
          modulation in which the angle of a carrier is
          caused to depart from its reference value by an   Oyster Optics, LLC v. Coriant America Inc.,
          amount proportional to the instantaneous value    2:16-CV-1302, Dkt. No. 354 (Response to
          of the modulating function”).                     Motion re 262 Sealed Motion For Partial
                                                            Summary Judgment of Noninfringement Based
                                                            on The Absence of ‘Phase Modulation’”)(E.D.
                                                            Tex. Mar. 21, 2018) (including associated
                                                            attachments filed at Dkt. Nos. 363, 364, 365, 366,
                                                            367, 368, 369, and 370 as well as any public
                                                            versions of the same);

                                                            Oyster Optics, LLC v. Coriant America Inc.,
                                                            2:16-CV-1302, Dkt. No. 458 (“Reply to Response
                                                            to Motion re 262 Sealed Motion For Partial
                                                            Summary Judgment of Noninfringement Based
                                                            on the Absence of ‘Phase Modulation’”) (E.D.
                                                            Tex. Apr. 4, 2018) (including associated
                                                            attachment filed at Dkt. No. 459 including any
                                                            public versions of the same);

                                                            Oyster Optics, LLC v. Coriant America Inc.,
                                                            2:16-CV-1302, Dkt. No. 496 (“Sur-reply to Reply
                                                            to Response to Patent Motion re 262 Sealed
                                                            Motion For Partial Summary Judgment of
                                                            Noninfringement Based on the Absence of ‘Phase
Case 2:19-cv-00257-JRG Document 64-1 Filed 03/24/20 Page 4 of 5 PageID #: 587




                                                   Modulation’”) (E.D. Tex. Apr. 19, 2018)
                                                   (including public versions of the same);

                                                   Oyster Optics, LLC v. Coriant America Inc.,
                                                   2:16-CV-1302, Dkt. No. 615 (Memorandum
                                                   Opinion and Order) (E.D. Tex. Jun. 21, 2018);

                                                   U.S. Patent Nos. 6,469,816, 6,476,952,
                                                   7,099,592, and 8,913,898;

                                                   Oyster Optics, LLC v. Infinera Corp., No. 2:18-
                                                   cv-00206, Dkt. No. 57 (“Opening Claim
                                                   Construction Brief”) (E.D. Tex. Mar. 22, 2019)
                                                   (including associated exhibits);

                                                   Oyster Optics, LLC v. Infinera Corp., No. 2:18-
                                                   cv-00206, Dkt. No. 59 (“Responsive Claim
                                                   Construction Brief”) (E.D. Tex. Apr. 5, 2019)
                                                   (including associated exhibits);

                                                   Oyster Optics, LLC v. Infinera Corp., No. 2:18-
                                                   cv-00206, Dkt. No. 62 (“Claim Construction
                                                   Memorandum And Order”) (E.D. Tex. May 3,
                                                   2019);

                                                   Oyster Optics, LLC v. Infinera Corp., No. 2:16-
                                                   cv-01295, 2:16-cv-01302 (lead case), Dkt. No.
                                                   157 (“Claim Construction Memorandum And
                                                   Order”) (E.D. Tex. Sep. 15, 2017) (including
                                                   associated exhibits);
Case 2:19-cv-00257-JRG Document 64-1 Filed 03/24/20 Page 5 of 5 PageID #: 588




                                                   Oyster Optics, LLC v. Infinera Corp., No. 2:16-
                                                   cv-01295, 2:16-cv-01302 (lead case), Dkt. No.
                                                   165 (“Defendants’ Responsive Claim
                                                   Construction Brief”) (E.D. Tex. Oct. 3, 2017)
                                                   (including associated exhibits);

                                                   Oyster Optics, LLC v. Infinera Corp., No. 2:16-
                                                   cv-01295, 2:16-cv-01302 (lead case), Dkt. No.
                                                   188 (“Claim Construction Memorandum and
                                                   Order”) (E.D. Tex. Dec. 4, 2016).
